— Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), entered April 6, 1992, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
Defendant contends on this appeal that his plea colloquy was insufficient and that the lYa to 4-year prison sentence he received was harsh and excessive. The record establishes that defendant knowingly and voluntarily waived his right to appeal all but the excessiveness of his sentence (see, People v Seaberg, 74 NY2d 1). In any event, defendant failed to withdraw his plea or move to vacate the judgment of conviction; he therefore has failed to preserve for judicial review his challenge to the sufficiency of his plea (see, People v Claudio, 64 NY2d 858). Further, his bargained-for plea to a lesser crime than that set forth in the superior court information precludes any challenge to the factual basis for the plea (see, People v McMillian, 177 AD2d 718). We also find no evidence *919that defendant received ineffective assistance of counsel. Finally, given defendant’s prior criminal record and the fact that he was allowed to plead guilty to a reduced charge, we find no basis to disturb the sentence imposed by County Court (see, People v Reyes, 122 AD2d 353, lv denied 68 NY2d 917).
Weiss, P. J., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.